Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claims 1-3 and 6 in question recite:

Claim 1
“a storage circuit …”
“an image processing circuit …”
“a neuron storage circuit …”
 “an input/output circuit…”.

Claim 3
“a universal data cache circuit”
“a universal operation circuit”

Claim 22
 “a storage circuit …”
“an image processing circuit …”
“a universal data cache circuit”

	In the scope of software-hardware, such elements preceding “module”, “processor”, or “recognizer” provide structure that is analogous to BRI examples such as a knife blade unit for cutting. If such modules for instance were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware.
Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.
		


Allowable Subject Matter
Claims 1, 3-7, 9-17, and 20-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as an input/output [[unit]]circuit configured to input a voice signal and an image to be processed; a storage [[unit]]circuit configured to store the voice signal and the image to be processed; and an image processing [[unit]]circuit configured to convert the voice signal into an image processing instruction and a target area; wherein the target area is a processing area of the image to be processed, process the target area according to the image processing instruction to obtain a processed image, and store the image to be processed into the storage [[unit]]circuit; wherein the input/output [[unit]]circuit is further configured to output the processed image; wherein the storage [[unit]]circuit includes a neuron storage [[unit]]circuit and a weight cache [[unit]]circuit, and a neural network operation [[unit]]circuit of the image processing [[unit]]circuit includes a neural network operation circuit, when the neuron storage [[unit]]circuit is configured to store the voice signal and the image to be processed, and the weight cache [[unit]]circuit is configured to store a target voice instruction conversion model and a target image processing model, the neural network operation circuit is configured to convert the voice signal into the image processing instruction and the target area according to the target voice instruction conversion model, the neural network operation circuit is further configured to process the target area according to the target image processing model and the image processing instruction to obtain a processed image, and 2Attorney Docket No.: 51-00002-US2 Client Reference No.: PCT19498HWJ-SQ1714653 the neural network operation circuit is further configured to store the processed image into the neuron storage [[unit]]circuit; and wherein the neural network operation circuit is configured to: obtain M image processing instructions from the neuron storage [[unit]]circuit in a preset time window, delete image processing instructions with identical functions in the M image processing instructions to obtain N image processing instructions, wherein the M is an integer greater than 1 and the N is an integer smaller than the M, and process the target area according to the N image processing instructions and the target image processing model to obtain a processed image.
The above claims are deemed allowable given the complex nature of voice signal conversion using a target image processing model followed by NN operation configuration steps for the target area. Under BRI the closest prior art combination yields deletion of audio segments which are converted to an image such as a logarithmic scale or similar frequency spectrum output. Similarly prior art discusses A.I. based operations to alter function code if an error is detecting when processing speech, images, or any data, such as to improve the way a function/code processes according to the developer intent. The prior art teaches some piecewise elements of the claims, particularly mathematical operations of sound to graphic conversion, image modeling, time/frame tracking/windowing, and general series based tapering of indexed data e.g. frames. Overall the prior art has very incongruous combinational power and one of ordinary skill in the art would not seek to combine speech and image methods with AI based instructions and function alteration according to the claims as a whole. Therefore, the prior art fails to teach or suggest the complex claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Phillips; Michael S. et al.	
Multiple models

NAKANO; Mikio et al.	HONDA MOTOR CO., LTD.,NATIONAL UNIVERSITY CORPORATION KOBE UNIVERSITY

Quinlan; Michael Joseph et al.	X Development LLC
Tran; Bao et al.	

WANG; Xiyong et al.	US 20190228762 A1
	Image pattern recognition.

OGAWA; HIROAKI	US 20190057696 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov